DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 2/3/22.
The application has been amended as follows: 
Claim 1. (Currently Amended) An electronic device comprising: 
a goggle frame including at least one opening on a front surface thereof; 
a display positioned in front of the goggle frame and facing the at least one opening; 
a front cover coupled to the goggle frame and accommodating the display inside;
a supporter positioned on a top surface of the front cover; and 
a main strap fixed to the supporter and made of an elastic material, 
wherein the supporter includes a first strap connector and a second strap connector adjacent to each other in a left-right direction with respect to a first axis which extends in an up-down direction, 

wherein a distance between the first strap connector and the second strap connector gradually increases toward a top end from a bottom end, and 
wherein the first strap connector and the second strap connector are connected to one end and the other end of the main strap, respectively[[, and]].
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-12, filed 12/27/21, with respect to claims 1 and 3-16 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an electronic device and specifically including “wherein the supporter includes a first strap connector and a second strap connector adjacent to each other in a left-right direction with respect to a first axis which extends in an up- down direction, wherein the first strap connector and the second strap connector are tilted in the left-right direction at opposite and equal predetermined angles, wherein a distance between the first strap connector and the second strap connector gradually increases toward a top end from a bottom end, and wherein the first strap connector and the second strap connector are connected to one end and the other end of the main strap, respectively.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/8/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622